DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15, 17-20, 33, 35-37, 47, 50, 70, 73, 77-78, 80, 84 and 95-97 are currently pending.  
Election/Restrictions
Applicant’s election without traverse of Group (II) claims 80 and 84 in the reply filed on 01/27/2021 is acknowledged. Claims 15, 17-20, 33, 35-37, 47, 50, 70, 73, 77-78, and 95-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.
Secondly, Applicant’s election without traverse of oxycodone as the species of opioid in the reply filed on 01/27/2021 is acknowledged. Claims 80 and 84 are the subject matter of this Office Action. 
 Priority
Acknowledgement is made of the divisional application of 14853151.  Application 14853151 claims priority of US provisional application 62065393 filed 10/17/2014. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 80 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rand (WO2011/109743 published 09/09/2011).
Rand claims a synergistic therapeutic composition for the treatment of pain comprising buprenorphine and an opioid ([0117], [0148], claims 1, 3). The elected oxycodone is taught as a suitable opioid to combine with the buprenorphine composition for the treatment of pain (Example 7 [0148], claims 1-4). Rand teaches said synergistic composition comprises 0.02 mg-2.0 mg buprenorphine and 5-80 mg oxycodone in the therapeutic composition (Example 7, [0148]).  Distinct compositions comprising 0.05 mg buprenorphine and 10 mg oxycodone are embraced in the teachings of Rand (Example 7, [0148]). Regarding claim 84, Rand teaches said composition is formulated as a kit for the treatment of pain ([0110], [0115]-[0116]).  
 Regarding the limitation directed to wherein the composition is intended to prevent or decease euphoria induced by another opioid, such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as treatment of or prevention of opioid induced euphoria) which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11). In the instant case, the cited prior art of Rand discloses a therapeutic composition comprising 0.02 mg buprenorphine and 10 mg oxycodone. As shown in paragraphs [0071], [0072], [0098], and [0115] of the instant specification, said amounts of buprenorphine and oxycodone are embraced as therapeutically effective amounts capable of achieving the claimed therapeutic objective. Further, the composition of Rand meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 80 and 84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6 and 10 of copending Application No. 16625011 in view of Rand (WO2011/109743 published 09/09/2011). 
This is a provisional nonstatutory double patenting rejection.
Claims 80 and 84 are directed to compositions comprising a therapeutically effective amount of buprenorphine and an opioid.
 Claims 1, 3-4, 6 and 10 of Application 16625011 are directed to a composition comprising buprenorphine and a distinct opioid, oxycodone. Claim 10 embraces a composition comprising 40 mg oxycodone hydrochloride and 1-6 mg buprenorphine. Said distinct composition of 40 mg oxycodone hydrochloride and 1-6 mg buprenorphine lies inside the claimed therapeutic effective amounts of buprenorphine and opioid embraced in 
Meanwhile instant claims 80 and 84 are directed to compositions comprising a therapeutically effective amount of buprenorphine and an opioid. 
Said claims do not specifically teach wherein the opioid is oxycodone and said claims do not specifically teach the amounts of 40 mg oxycodone and 1-6 mg buprenorphine.
Rand teaches synergistic therapeutic compositions for treating pain comprising buprenorphine and an opioid. Rand exemplifies a buprenorphine: oxycodone oral formulation comprising 40 mg oxycodone and 1 mg buprenorphine, which reads on the range embraced within claims 1, 3-4, 6 and 10 of copending Application 16625011 (Example 7, [0148]). 
Therefore, one of ordinary skill in the art would have found it prima facie obvious to combine an opioid with buprenorphine, as claimed by claims 80 and 84, wherein the opioid is oxycodone in a ratio of 40 mg oxycodone: 1 mg buprenorphine, in view of Rand, in order to arrive at the composition embraced in claims 1, 3-4, 6 and 10 of copending Application 16625011. Motivation to formulate buprenorphine with oxycodone in the disclosed amounts logically flows from the fact that Rand teaches that said amounts of oxycodone and buprenorphine are suitable to combine in order to treat pain in a subject in need. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628